DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 03/09/2021 has been entered into this application. 

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a sensing device configured to” in claims 1, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, recites the limitation "at least one of the optical filter" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Claim recites in line 2 “an optical filter”. Therefore, limitation "at least one of the optical filter" in line 8 invokes 112(2nd) antecedent basis.

Regarding Claim 6, recites the limitation "at least one of the optical filter" in line 1-2 and “another one of the optical filter in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. The parent Claim recites in line 2 “an optical filter”. Therefore, limitation "at least one of the optical filter" in line 1-2 and “another one of the optical filter in line 2-3 invokes 112(2nd) antecedent basis.

Claims 2-5 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	Claims 1-10, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2019/0232708 A1 by Holmes et al (hereinafter Holmes) in view of US Patent Pub. No. 2019/0273875 A1 by Kester et al (hereinafter Kester).

Regarding Claim 1, Holmes teaches a spectral imaging apparatus (Fig. 23, Par. [0023]) comprising: 
an optical filter (Fig. 23 @ 10, Par. [0188]) comprising a plurality of band filter units (Fig. 23 @ 35a, 35b, 35c, Par. [0188]), the plurality of band filter units having different center wavelengths (Par. [0023, 0119-0120], implicitly teaches center wavelengths); 
a device (Fig. 23 @ 30, Par. [0027, 0188]) configured to receive light passing through the optical filter (Fig. 23 @ 10, Par. [0188]); 
(Fig. 23 @ 20, Par. [0188]) comprising a plurality of lens units (Fig. 23 @ 21s, Par. [0115, 0188]) which respectively correspond to the plurality of band filter units (Fig. 23 @ 35a, 35b, 35c, Par. [0188]); and 
a transparent substrate (Fig. 23 @ 2, Par. [0114, 0188]) which is apart from the sensing device (Fig. 23 @ 2, 10, 30, illustrates that the filter is in between substrate and sensing device thus teaches apart), wherein at least one of the optical filter (Fig. 23 @ 10, Par. [0188]) and the imaging lens array (Fig. 23 @ 20, Par. [0188]) is provided on the transparent substrate (Fig. 23 @ 2, Par. [0114, 0188]) but does not explicitly teach a sensing device configured to receive light passing through the optical filter and convert the light into an electrical signal. 

However, Kester teaches a sensing device (Fig. 1 @ 136, Par. [0041]) configured to receive light passing through the optical filter (Fig. 1 @ 130, Par. [0041]) and convert the light into an electrical signal (Fig. 1 @ 136 toward 150, Abstract, Par. [0042], inherently teaches convert the light into an electrical signal).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Holmes by Kester as taught above such that a sensing device configured to receive light passing through the optical filter and convert the light into an electrical signal is accomplished in order for further processing by the processor for spectral signatures characterization (Kester, Par. [0004-006]) in order to obtain a predictable result. 

Regarding Claim 2, Holmes teaches wherein the optical filter (Fig. 23 @ 10, Par. [0188]) and the imaging lens array (Fig. 23 @ 20, Par. [0188]) are provided on the transparent substrate (Fig. 23 @ 2, Par. [0114, 0188]). 
 
Regarding Claim 3, Holmes teaches wherein the optical filter (Fig. 23 @ 10, Par. [0188]) is provided on a first surface (Fig. 23 @ 2 at bottom, Par. [0188]) of the transparent substrate (Fig. 23 @ 2, Par. [0188]), and the imaging lens array (Fig. 23 @ 20, Par. [0188]) is provided on a second surface (Fig. 23 @ 2 at top, Par. [0188]) of the transparent substrate (Fig. 23 @ 2, Par. [0188]), the second surface being opposite to the first surface (Fig. 23 @ 2, illustrate such configuration).  

Regarding Claim 4, Holmes teaches wherein the optical filter Fig. 23 @ 10, Par. [0188]) and the imaging lens array (Fig. 23 @ 20, Par. [0188]) are provided on a surface of the transparent substrate (Fig. 23 @ 2, Par. [0114, 0188]).  

Regarding Claim 5, Holmes teaches further comprising an intermediate layer provided between the optical filter and the imaging lens array (Par. [0063]). 
 	
Regarding Claim 6, Holmes teaches wherein one of the optical filter and the imaging lens array is provided on the transparent substrate (See Claim 2 rejection), and another one of the optical filter and the imaging lens array is provided on the sensing device (Par. [0063, 0065]).  

Regarding Claim 7, Holmes teaches further comprising an additional filter, which is provided on the sensing device or the transparent substrate and comprises a plurality of additional filter units, the plurality of additional filter units respectively corresponding to (Par. [0065]) (Also see Fig. 26, 27 @ 30a, 30b, Par. [0207, 0209]).  

Regarding Claim 8, Holmes teaches wherein the plurality of additional filter units comprise a plurality of color filter units or a plurality of broadband filter units (Par. [0065]) (Also see Fig. 26, 27 @ 30a, 30b, Par. [0207, 0209]).  

Regarding Claim 9, Holmes teaches wherein each of the plurality of lens units comprises at least one convex lens (Par. [0180]).  

Regarding Claim 10, Holmes teaches wherein each of the plurality of lens units comprises a flat lens or a meta lens (Par. [0180-0181]).  

Regarding Claim 15, Holmes teaches wherein each of the plurality of band filter units has a photonic crystal structure or a nano-post structure (Fig. 23 @ 10, i.e. the photonic crystal structure). 

Regarding Claim 17, Holmes teaches wherein the sensing device (Fig. 23 @ 30) comprises an image sensor or a photodiode (implicitly teaches).  

Regarding Claim 18, Holmes teaches a spectral imaging apparatus (See Claim 1 rejection), comprising:  
36an optical filter comprising a plurality of band filter units, the plurality of band filter units having different center wavelengths (See Claim 1 rejection); 
a sensing device configured to receive light passing through the optical filter and convert the light into an electrical signal (See Claim 1 rejection); and 
(See Claim 1 rejection), wherein the optical filter and the imaging lens array are monolithically provided on the sensing device (See Claim 6 rejection).  

Regarding Claim 19, Holmes teaches further comprising an additional filter, which is monolithically provided on the sensing device and comprises a plurality of additional filter units, the plurality of additional filter units respectively corresponding to the plurality of band filter units and configured to transmit specific wavelength bands (See Claim 6, 7 rejection).  

Regarding Claim 20, Holmes teaches wherein each of the plurality of lens units comprises at least one of a convex lens, a flat lens, or a meta lens (See Claim 10 rejection).

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Kester as applied to Claim 1 above and further in view of US Patent Pub. No. 2007/0012860 A1 by Mahgereftch et al (hereinafter Mahgereftch).

Regarding Claim 11, Holmes teaches wherein each of the plurality of band filter units (See Claim 1 rejection) but does not explicitly teach comprises: 
a cavity layer; and  
35Bragg reflection layers respectively provided on an upper surface and a lower surface of the cavity layer.  
(Fig. 7 @ a, Par. [0037]); and  
35Bragg reflection layers respectively provided on an upper surface and a lower surface of the cavity layer (Fig. 7 @ a, Par. [0037]). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Holmes as modified by Kester by Mahgereftch such that a cavity layer and 35Bragg reflection layers respectively provided on an upper surface and a lower surface of the cavity layer is accomplished in order to reshape the optical spectrum to obtain the desired bandwidth and filter shape (Mahgereftch, Par. [0025, 0037]).  

12.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Kester and Mahgereftch as applied to Claim 11 above and further in view of US Patent Pub. No. 2017/0145498 A1 by Saxena et al (hereinafter Saxena).

Regarding Claim 12, Holmes as modified by Mahgereftch teaches wherein the cavity layer (See Claim 11 rejection) but does not explicitly teach comprises a single material layer or a plurality of material layers having different refractive indexes. 

However, Saxena teaches a single material layer or a plurality of material layers having different refractive indexes (Fig. 5 @ 510, Abstract, Par. [0006, 0050]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Holmes as modified by Kester as modified by Mahgereftch by Saxena such that the cavity layer comprises a single material (Saxena, Par. [0063, 0064]). 
 
Regarding Claim 14, Holmes as modified by Mahgereftch as modified by Saxena teaches wherein the Bragg reflection layers comprise at least three material layers having different refractive indexes (See Claim 11 and 12 rejection).  

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Kester and Mahgereftch as applied to Claim 11 above and further in view of US Patent Pub. No. 2005/0068541 A1 by Gunning et al (hereinafter Gunning).

 	Regarding Claim 13, Holmes as modified by Mahgereftch teaches wherein the cavity layer (See Claim 11 rejection) but does not explicitly teach has a thickness greater than A/n, where A refers to a center wavelength of a corresponding band filter unit, and n refers to an effective refractive index of the cavity layer.

However, Gunning teaches a thickness greater than A/n, where A refers to a center wavelength of a corresponding band filter unit, and n refers to an effective refractive index of the cavity layer (Par. [0005]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Holmes as modified by Kester as modified by Mahgereftch by Saxena such that the cavity layer has a thickness greater than A/n, where A refers to a center wavelength of a corresponding band filter unit, and .

14.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes.
  
 	Regarding Claim 16, Holmes teaches the plurality of lens units (See Claim 1 rejection) but does not explicitly teach further comprising a light blocking layer provided between the plurality of lens units.  

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a light blocking layer for improving SNR in order to obtain a predictable result since it is well known in the art that a blocking layer provides noise reduction.

The examiner takes Official Notice that a base is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).
	
Response to Arguments

Applicant’s arguments filed on 03/09/2021 with respect to Claims 1 and 6 under U.S.C. 112 have been fully considered but they are not persuasive.

the optical filter”, that means a plurality of filters have been recited before. But claim recites “an optical filter” and “an optical filter” cannot be a plurality of filters. Therefore, limitation "at least one of the optical filter" in line 9 invokes 112(2nd) antecedent basis.

Same argument described above applies to Claim 6 also.

	Applicant’s arguments filed on 03/09/2021 with respect to claims 1 and 18 regarding Holmes does not disclose “a sensing device configured to receive light passing through the optical filter and convert the light into an electrical signal,” have been considered but are moot due to the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/           Primary Examiner, Art Unit 2886